ORDER

PER CURIAM.
The state filed this interlocutory appeal pursuant to See. 547.200.1(2), RSMo 1994, to review the action of the trial court in granting defendant’s motion to suppress evidence. We affirm.
Our review of a motion to suppress is limited to a determination of whether the evidence is sufficient to support the trial court’s order. State v. Lanear, 805 S.W.2d 713, 715 (Mo.App.1991). “If the trial court’s ruling is plausible in light of the record viewed in its entirety this court may not reverse it even though convinced that had it been sitting as trier of fact, it would have weighed the evidence differently.” State v. Smith, 926 S.W.2d 689, 692 (Mo.App.1996). Deference is given to the trial court’s superi- or opportunity to assess the credibility of the witnesses and to weigh the evidence. Id.
We have carefully reviewed the evidence in this case and find that there was sufficient evidence to support the trial court’s order. No jurisprudential purpose would be served by an extended written opinion. Rule 30.25(b).
The order of the trial court is affirmed.